Citation Nr: 0942945	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  97-09 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain and myofascial syndrome prior to January 
3, 2008, and from March 1, 2008.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities prior 
to July 9, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran testified at a hearing before an RO Hearing 
Officer in July 1997; a transcript of the hearing is of 
record.  He was scheduled to testify before a Veterans Law 
Judge at the RO in August 2006 but failed without explanation 
to appear for the hearing.  The Veteran has not requested his 
hearing be rescheduled.  Accordingly, his request for a 
hearing before the Board is deemed to be withdrawn.  See 38 
C.F.R. § 20.704(d) (2009).

During the course of the appeal the RO issued a rating 
decision in April 2005 that granted entitlement to a TDIU 
effective from July 9, 1997.  Entitlement to a TDIU prior to 
that date remains on appeal before the Board.

In October 2007 the Board remanded the issues on appeal for 
further development.  The case has since been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief; the Veteran has not experienced 
incapacitating episodes of at least 6 weeks duration during 
any continuous 12-month period of the period on appeal and 
does not have unfavorable ankylosis of the lumbar spine.

2.  Prior to July 9, 1997 the Veteran did not have a single 
service-connected disability rated at 60 percent or more or 
multiple service-connected disabilities of which one was 
rated at 40 percent or more with combined rating of 70 
percent or more, and his service-connected disabilities, 
singly or in combination, did not preclude him from obtaining 
or maintaining any form of substantially gainful employment 
consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but not 
more, for a low back disability are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293 (2003); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 
5243, § 4.124a, Diagnostic Code 8520 (2009).

2.  The criteria for a TDIU prior to July 9, 1997 are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to an increased rating for 
his service-connected lumbar spine disability and also 
asserts entitlement to a TDIU prior to July 9, 1997.   The 
Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The December 1995 rating decision on appeal was issued many 
years prior to enactment of the VCAA.  However, in October 
2007 in compliance with the Board's remand the Appeals 
Management Center (AMC) sent the Veteran a letter advising 
him of the elements to establish entitlement to a TDIU and 
the elements to establish entitlement to an increased 
disability rating, including the effective-date and 
disability-rating elements of a claim.  The Veteran had ample 
opportunity to respond before the RO readjudicated the case 
in August 2009.

Although the letter above was sent after the initial 
adjudication of the claims, the Board finds there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claims.  In this 
regard, the Board notes that service treatment records 
(STRs), Social Security Administration (SSA) disability 
records, and VA outpatient records were obtained, and the 
Veteran was afforded appropriate VA examinations.  Neither 
the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either of the claims.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Where entitlement to service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  

Evaluation of low back disability

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised twice.  
VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) warrants a 10 percent 
rating if "mild" and a 20 percent rating if "moderate."  A 
40 percent evaluation is awarded for IVDS if it is severe 
with recurrent attacks and intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, IVDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
pertaining to limitation of motion of the lumbar spine, a 
rating of 10 percent was warranted for slight limitation of 
motion.  A rating of 20 percent was warranted for moderate 
limitation of motion.  A rating of 40 percent was warranted 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Alternatively, under the criteria in effect prior to 
September 26, 2003, pertaining to lumbosacral strain, a 
rating of 10 percent was warranted with characteristic pain 
on motion.  A rating of 20 percent was warranted with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in standing position.  A rating of 40 
percent was warranted for severe disability with listing of 
the entire spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with  osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria effective from September 26, 2003, 
lumbosacral spine disorders are to be evaluated under the 
general rating formula for rating diseases and injuries of 
the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5242 (2009).  IVDS will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A rating of 10 percent is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran's claim for an increased rating was received in 
October 1995.  

The Veteran had a VA examination of the spine in August 1994 
in which he complained of constant lower back pain with spasm 
and difficulty bending.  Coughing and sneezing produced pain; 
there was no radiculopathy.  On examination the spine 
appeared symmetrical.  Ranges of motions were flexion to 80 
degrees, extension to 15 degrees, lateral flexion to 25-30 
degrees right and left, and rotation to 30 degrees right and 
left.  Straight leg raising (SLR) was 70 degrees right and 
70-75 degrees left.
 
X-ray of the lumbosacral spine in August 1994 showed 
degenerative changes in the L5-S1 apophyseal joints. 

Review of the file shows the Veteran was employed by the VA 
Medical Center (VAMC) as a housekeeping aide when he injured 
his back at his workplace in January 1995.  VA reported the 
injury to the U.S. Department of Labor (DOL) as diagnosed 
lumbar strain with radiculopathy.  Magnetic resonance imaging 
(MRI) of the lumbar spine in March 1995 showed degenerative 
disc disease (DDD) at L4-5 and L3-4; at L4-5 there were a 
central disc protrusion and mild lumbar stenosis, and at L3-4 
there was diffuse disc bulge with a suggestion of right L4 
nerve compression.  

The Veteran was examined in March 1995 at Brooklyn Hospital 
in conjunction with his claim for SSA disability benefits.  
He complained of pain in the lower back radiating to the 
right thoracic, aggravated by use and relieved by medication.  
The Veteran was able to do light duty work at his job and 
perform daily activities.  Examination of the lumbar area 
revealed no paralumbar tenderness.  Forward flexing was to 80 
degrees, and lateral flexion was to 20 degrees bilaterally.  
SLR was negative bilaterally.  Motor examination showed power 
and tone to be normal in the left lower extremity (LLE) at 
5/5, and slightly decreased in the right lower extremity 
(RLE) at 4/5.  Sensory examination revealed decreased 
sensation in the RLE.  The examiner was unable to elicit any 
reflexes and there was no atrophy of the lower extremities.  
X-ray of the lumbosacral spine was essentially negative.  The 
examiner's impression was lumbar radiculopathy.  The examiner 
stated the Veteran's prognosis was good.  Based on the 
examination, the examiner's medical opinion was that the 
Veteran had mild restriction of lifting, carrying, sitting, 
standing, walking, pushing and/or pulling.

A June 1995 treatment note by a VA neurologist states the 
Veteran's prognosis was for continued disability.  The 
Veteran was currently unable to work at his current job and 
would remain so in the future.

The Veteran had a VA examination of the spine in August 1995 
in which he reported a lot of pain that frequently kept him 
from working.  On examination the Veteran appeared to be 
robust.  Muscular status was normal, but the Veteran made 
complaints with every back motion.  Physical limitations in 
motions of the spine appeared to be in harmony with the 
symptoms.  The examiner's impression was low back pain by 
history.  

In August 1995 the VAMC notified the Veteran of its intention 
to terminate his employment because the VAMC was unable 
despite several attempts to accommodate his physical 
limitations.  The Veteran had been moved from housekeeping to 
a light duty position in food services but he was unable to 
perform those duties.  During the first fourteen pay periods 
of the current year, the Veteran had been absent from work 
488 out of 1120 hours.

VA computed tomography (CT) scan of the lumbar spine in 
September 1995 resulted in an impression of congenital spinal 
stenosis complicated at L4-5 with a right paramedian disc 
herniation which compressed the right L5 nerve root.  There 
was also moderate to severe lumbar stenosis at L4-5 and L3-4.

The Veteran was admitted to VA for four days in September 
1995 for elective lumbar myelogram.  The resultant 
interpretation was that the examination was within normal 
limits neurologically.
 
A September 1995 note by a VA neurologist states the 
Veteran's back disorder and current health status would not 
permit him to work either now or in the immediate future.  
Later in September 1995 the Veteran was notified by the U.S. 
Office of Personnel Management (OPM) that his request for 
disability retirement had been approved.  

A March 1996 letter from VA physician Dr. DDS states the 
Veteran was being followed by the neurology clinic for 
chronic low back pain on the basis of degenerative changes in 
L3-4 and L4-5, with right-sided L4 radiculopathy caused by a 
herniated disc at L4.  These diagnoses were made on the basis 
of CT scan and MRI.  The Veteran was being conservatively 
managed with medication; the condition was considered 
chronic.

In the May 1996 Notice of Disagreement (NOD) with the rating 
decision on appeal, the Veteran's representative stated the 
Veteran had reported suffering from chronic and continuous 
pain radiating to the lower extremities, increased by 
prolonged standing or walking and weakness in giving way of 
the lower extremities due to pain from the diseased disc.  
The letter requested evaluation under Diagnostic Code 5293 as 
being the most representative of the Veteran's symptoms.

VA MRI of the lumbar spine in November 1996 resulted in an 
impression of DDD at L3-4 and L4-5 with disc bulges at most 
levels, most severe at L4-5 where there was mild lumbar 
stenosis.  There was no evidence of compression of the right 
L4 or L5 nerve root.

A decision by SSA, issued in February 1997, granted 
disability benefits due to a back disorder, effective from 
May 1996.

The Veteran testified before an RO Hearing Officer in July 
1997 that he currently took four different prescription 
medications for back pain; he also had to soak in a hot tub 
almost daily.  The Veteran stated the medications provided 
only incomplete relief; he was also unable to return to work 
because the medications made him drowsy.  The Veteran stated 
he had not worked on a full-time basis since 1996.  He stated 
his back pain made him unable to perform household chores or 
other daily activities. 

The Veteran had a VA examination of the spine in July 1997 
during which he complained of chronic pain and stiffness, 
with radiation of pain to the lower extremities, weakness of 
both legs, insomnia and difficulty walking.  Examination 
showed decreased lumbar lordosis and muscular spasm of the 
lumbar area.  Range of motion testing disclosed flexion to 60 
degrees with pain, extension to 10 degrees with pain, and 
lateral flexion to 20 degrees bilaterally.  SLR to the right 
was to 50 degrees and to the left at 60 degrees.  The 
examiner's impression was low back derangement with 
radiculopathy.

The Veteran also had a VA peripheral nerves examination in 
July 1997.  He reported chronic low back pain going into 
either leg but mostly the left.  He denied urinary 
incontinence.  He stated on some days he could walk far, and 
on other days could not walk at all.  On examination motor 
strength was 5/5 and coordination was normal.  SLR was 
negative bilaterally, reflexes were 2+ and symmetric, and 
sensory was normal.  The examiner's impression was chronic 
musculoskeletal back pain with no evidence of radiculopathy.

VA outpatient neurology clinic notes and VA pharmacy pain 
clinic notes dated from July 1998 through April 2001 show 
treatment for low back pain, reportedly radiating to the 
buttocks and the backs of the thighs.  DTRs, gait, and 
strength/tone of the extremities were essentially normal.  
Treatment consisted of various combinations of medication.  

MRI in July 2003 showed DDD and degenerative joint disease 
(DJD) at all levels.  However, the MRI was inconclusive 
because the Veteran was unable to tolerate the procedure due 
to claustrophobia.

VA neurology outpatient note in August 2003 shows the lower 
extremities were normal in tone and bulk with 5/5 strength 
bilaterally.  There was decreased sensation bilaterally.  
SLRs were positive for low back pain but without radiation 
down the legs.  The clinician noted history of urinary 
incontinence of uncertain etiology and referred that symptom 
to the genitourinary clinic for follow-up.

The Veteran had a VA examination of the spine in January 
2004.  The examiner reviewed the claims files and noted the 
Veteran's medical history.  The Veteran reported low back 
pain with occasional radiation to both lower extremities, 
sharp in nature and variable in intensity.  He endorsed 
flare-ups of variable severity, frequency and duration, 
caused by excessive activity; he also endorsed occasional 
numbness of the lower extremities.  The Veteran stated he 
could walk unaided but used a lumbosacral corset; he stated 
he could walk 1-2 blocks and would occasionally be unsteady 
and fall.  He stated he was independent in activities of 
daily living unless he was in pain, at which time he would 
need the assistance of his wife with bathing and dressing.

On examination the Veteran had stiff posture.  Lumbosacral 
range of motion testing disclosed forward flexion to 50 
degrees with pain beginning at 40 degrees, extension to 10 
degrees with pain beginning at 5 degrees, and lateral 
flexion/rotation to 35 degrees bilaterally with pain after 30 
degrees (combined range of motion 165 degrees).  There was 
tenderness of the paraspinals.  Neurological examination was 
negative.  The examiner's diagnosis was DDD/DJD of the 
lumbosacral spine

VA MRI of the lumbar spine in July 2005 resulted in an 
impression of congenitally narrow spinal canal and 
degenerative changes contributing to multilevel canal 
stenosis, worst at L4/5 and slightly less severe at L3/4, 
where there was also a small central disc herniation 
contributing to the stenosis.  Findings were overall more 
severe than on the previous examination in 1999.

A VA physical medicine rehabilitation (PMR) clinic note dated 
in May 2007 states the Veteran presented requesting a back 
brace.  He reported the pain was getting worse and was 
radiating down both legs, aggravated by walking.  He denied 
bowel or bladder changes.  The Veteran endorsed intermittent 
pain of 10/10 intensity as well as numbness and tingling in 
both feet.  On examination the lower extremities had 5/5 
motor strength bilaterally and negative SLR bilaterally, 
although there was decreased L5 sensation bilaterally.  
Forward flexion was to 40 degrees and lateral flexion was to 
20 degrees with pain; gait was unsteady in lumbar flexion 
bilaterally.  

The Veteran presented to the VA neurology clinic in September 
2007 complaining of low back pain becoming progressively 
worse.  He reported most of the pain when walking, and 
radiating down to both calves.  The Veteran reported being 
able to walk 1/2 block without pain on good days, but reported 
having to frequently stop to rest his muscles.  On 
examination motor strength was 5/5, deep tendon reflexes were 
2+, ankle jerks were absent, and SLR was positive at 60 
degrees right and at 30 degrees left.  MRI of the lumbar 
spine resulted in an impression of moderate-to-severe L3-4 
spinal stenosis, grossly unchanged since the previous study 
in July 2005; there was also an impression of new right 
paracentral disc herniation at L1-2 resulting in moderate 
spinal canal compromise, and multilevel DDD.  Overall the 
clinical impression was severe L3-4 and L4-5 spinal stenosis.  
Surgery (lumbar laminectomy) was recommended.

The Veteran underwent L3-5 laminectomy at VA in January 2008.

VA MRI of the lumbar spine in February 2008 showed status 
post L2 through L5 laminectomy with some resolving 
postoperative fluid collection, with decompressed spinal 
canal and multilevel DDD/DJD L5-S1 with grade I L1-L2 
retrolisthesis.

The Veteran had a VA examination of the spine in September 
2008.  The examiner reviewed the claims files and noted the 
Veteran's medical history in detail.  The Veteran complained 
of low back pain with occasional radiation to the lower 
extremities, varying in duration and intensity.  He endorsed 
flare-ups caused by ambulation on uneven surfaces but stated 
he could not specify severity, frequency or duration of such 
flare-ups because they were variable.  The Veteran endorsed 
additional limitation of function during flare-ups due to 
increased pain and loss of motion; he also endorsed numbness 
of the lower extremities.  The Veteran reported he could walk 
4-5 blocks unaided, but that he was unsteady and would 
sometimes fall.  He stated he sometimes needed help from his 
wife to tie his shoes.

On examination the ranges of motions of the lumbosacral spine 
were flexion to 30 degrees with pain starting at 30 degrees; 
extension to 30 degrees with pain starting at 30 degrees; 
left and right lateral flexion not recorded; left and right 
rotation to 30 degrees with pain starting at 30 degrees.  
Repetitive motion caused increased pain but did not cause 
additional limitation of motion.  There were tenderness of 
the paraspinals and severe guarding.  The Veteran had an 
abnormal gait (slow, antalgic and unsteady) but walked 
without assistance.  There were no incapacitating episodes 
attributable to IVDS.  The examiner diagnosed multilevel 
DDD/DJD of the lumbosacral spine with status post L2 through 
L5 laminectomy and Grade I retrolisthesis of L1 on the L2 
vertebral body.

The examiner also stated an opinion that the Veteran's 
current lumbosacral spine condition is at least as likely as 
not related to the old lumbosacral sprain/strain in service, 
as any old trauma of the spine could, over the years, 
progress to DDD/DJD.

The Veteran also had a VA neurological examination in 
September 2008.  The examiner reviewed the claims files.  The 
Veteran complained of chronic lumbosacral pain with lower 
extremity radiation bilaterally.  Decompression surgery in 
January 2008 relieved the lower leg pain but the Veteran 
still had back pain.  The Veteran had no numbness but had 
bilateral calf weakness by history.  On examination the 
paraspinals were tender.  Range of motion testing disclosed 
flexion to 45 degrees, extension to 10 degrees, and lateral 
flexion to 10 degrees, all associated with non-radicular L5 
pain.  Power was 5/5, touch and pinprick were positive and 
SLRs were negative.  DTRs were 2+ bilaterally.  Gait was 
antalgic secondary to knee pain.  The examiner diagnosed 
bilateral lower extremity radiculopathy, better since 
lumbosacral surgery in 2008, with residual severe lumbosacral 
L4-S1 facet area pain, disabling.

Based on review of the evidence above, the Board finds that a 
rating of 40 percent is warranted under the version of DC 
5293 in effect prior to September 23, 2002.  Specifically, 
the veteran's symptoms closely approximate severe IVDS with 
recurring attacks and intermittent relief.  The Board notes 
in this regard that medical records from 1995 to 2003 clearly 
show medical evidence of nerve compression and diagnosis of 
radiculopathy.  Accordingly, the criteria for a 40 percent 
rating are met.

The higher 60 percent rating under DC 5293 requires 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief; the evidence does not show the 
Veteran's symptoms approximated that level of disability.  
The Board particularly notes that diagnostics including EMG 
studies did not show sciatic neuropathy.  Finally, VA records 
show the Veteran obtained intermittent relief through 
medications; the record therefore shows "recurring attacks 
and intermittent relief" closely approximating the 40 
percent rating but does not show "little intermittent 
relief" as required for the higher 60 percent rating.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002 to September 26, 2003, IVDS is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  In this case there are no documented 
incapacitating episodes and no separately ratable neurologic 
disabilities; again, there is no provision for rating higher 
than 40 percent for orthopedic disabilities unless the spine 
is ankylosed.  Accordingly, rating in excess of 40 percent 
under the interim criteria in effect from September 23, 2002, 
to September 26, 2003, is not warranted.

Diagnostic codes 5292 (limitation of motion of the lumbar 
spine) and 5295 (lumbosacral strain) as in effect prior to 
September 26, 2003 do not provide for a rating higher than 40 
percent, so alternative rating under either diagnostic code 
would present no advantage to the Veteran.

Turning to rating under the criteria in effect from September 
26, 2003, a rating in excess of 40 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine; in 
this case the Veteran's spine is not shown to be favorably or 
unfavorably ankylosed.  There were no documented 
incapacitating episodes to warrant alternative rating under 
that methodology.

Based on review of the evidence above, the Board finds that a 
rating of 40 percent, but no more, is warranted based on the 
former and current criteria for rating functional impairment 
of the spine.   

The Board has considered whether separate rating is warranted 
for sciatic neuropathy.  However, the file includes extensive 
neurological testing that demonstrates radiculopathy 
(compensated under the rating criteria for the spine) but 
does not show diagnosed sciatic neuropathy.  Further, 
although the Veteran is shown to have complained of pain and 
numbness in the lower extremities his motor strength, 
reflexes and lack of atrophy do not suggest neuropathy.  The 
Veteran complained of urinary incontinence, which is a 
symptom of neuropathy, but the Veteran's incontinence has 
been shown to be due to benign prostatic hypertrophy and 
prostatitis, not to his spine disorder.

In addition to the medical evidence detailed above, the Board 
has reviewed the Veteran's entire medical record, which 
encompasses hundreds of pages of treatment notes.  Clinical 
treatment notes relevant to the lower back generally cite 
complaints of pain and are generally consistent with the 
reports of medical examinations detailed above.  The Board 
has discussed in detail those entries specifically responsive 
to the rating criteria and to the veteran's overall 
functional disability.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (the Board is not required to discuss 
all evidence, when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  

The Board has also carefully considered the lay evidence 
proffered by the Veteran, including his testimony before a 
Hearing Officer.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  However, even affording the Veteran full 
competence and credibility, there is nothing in his testimony 
or his correspondence showing that he is entitled to more 
than the 40 percent evaluation granted herein.

The Board has considered whether there is any other schedular 
basis for granting a higher or separate rating for any 
portion of the period prior to September 23, 2002, but has 
found none.  See Hart, 21 Vet. App. 505.  Diagnostic codes 
5292 (limitation of motion of the lumbar spine) and 5295 
(lumbosacral strain) as in effect prior to September 2003 do 
not provide for a rating higher than 40 percent, so 
alternative rating under either diagnostic code would present 
no advantage to the Veteran.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2009).  The Court has held that the threshold 
factor for extra-schedular consideration is a finding on the 
part of the RO or the Board that the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by a 40 percent rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

Entitlement to TDIU prior to July 9, 1997

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate, "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

In this case, even allowing for the increased evaluation of 
40 percent granted by the Board herein for the Veteran's low 
back disability, he did not meet the threshold criteria for a 
TDIU (a single service-connected disability rated at 60 
percent or more, or multiple service-connected disabilities 
of which one was rated at 40 percent or more and the combined 
rating was 70 percent or more) prior to July 9, 1997.

However, 38 C.F.R. § 4.16(b) provides that when a veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for a TDIU set 
forth in 38 C.F.R. § 4.16(a), such case may be considered for 
extraschedular consideration in accordance with 38 C.F.R. 
§ 3.321.

The Board cannot assign an extraschedular rating in the first 
instance, but must specifically adjudicate whether to refer a 
case for such an evaluation when the issue is either raised 
by the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008), citing 
Thun, 22 Vet. App. 111, 115.

The Veteran's formal claim for a TDIU was received in October 
1995.  As noted in detail above, the evidence of record shows 
the Veteran was employed at the VAMC as a housekeeping aide 
until he injured his back in a workplace accident in January 
1995; the VAMC attempted to accommodate the Veteran's 
disability by moving him to lighter duties but eventually 
terminated him as physically unfit in September 1995.  Also, 
SSA granted disability benefits for a back disability 
effective from May 1996; the Board notes at this point that 
the findings of the SSA are not controlling in the 
adjudication of VA benefits.  Murincsac v. Derwinski, 2 Vet. 
App. 363, 370 (1992).

In this case, careful review of the evidence shows the 
Veteran was rendered unemployable by his back disorder after 
August 1995, attempts by his employer (VAMC) to accommodate 
his physical limitations having failed.  However, prior to 
the workplace injury the Veteran was fully capable of 
working.  Additional disability is not compensable when a 
service-connected disability is aggravated by a nonservice-
connected disability. Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  Accordingly, the additional disability caused by 
aggravation of the service-connected back disability by a 
nonservice-connected workplace injury cannot be a factor in 
awarding VA compensation benefits, including extra-schedular 
rating consideration.

In reviewing the record, the Board notes that a Report of 
Contact in August 2009 shows the Veteran had begun drawing 
retirement pay in May 2007 after completing 38 years of 
service as a reservist.  The Board finds that service in the 
Reserve Component until 2007 shows the Veteran's service-
connected disabilities cannot have precluded him from 
obtaining or maintaining any form of substantially gainful 
employment prior to July 9, 1997.

In addition to the medical evidence, the Board has carefully 
considered the lay evidence offered by the veteran, including 
his correspondence to VA and his testimony before a Hearing 
Officer.  A layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  The Veteran testified he ceased working due to his 
back disorder.  However, the Veteran has not asserted, and 
review of the record does not show that his back disorder 
would have rendered him unemployable absent the aggravating 
injury in his workplace.  Objective lay evidence accordingly 
does not support a finding that his service-connected 
disabilities, alone, rendered him unable to obtain or 
maintain substantially gainful employment prior to July 9, 
1997.

Based on the analysis above the Board finds the criteria for 
an earlier award of a TDIU are not met and that referral of 
the case for extra-schedular consideration is not in order.  
Accordingly, the claim must be denied.    


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating of 40 percent for 
lumbosacral strain and myofascial syndrome prior to January 
3, 2008, and from March 1, 2008, is granted, subject to the 
criteria applicable to the payment of monetary benefits. 

Entitlement to an effective date earlier than July 9, 1997, 
for a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


